Opinion of the Court
PER CURIAM:
Despite evidence of the accused’s prior good record and other matters in mitigation and extenuation, the law officer’s instructions regarding punishment were limited to a statement of the maximum imposable sentence and the mechanics of voting. This was error and, under the circumstances presented, prejudicial to the accused’s substantial rights. United States v Wheeler, 17 USCMA 274, 38 CMR 72.
The decision of the board of review is reversed and the record of trial is returned to the Judge Advocate General of the Army. The board may reassess the sentence or order a rehearing thereon.